DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John P. Keady (Reg No. 56,389) on March 26, 2021.

The application has been amended as follows: 

Claim 1.(Presently Amended) A communication device, comprising: a touch sensitive screen display; a microphone; a speaker; a connection port; a memory; a processing unit coupled to the memory, wherein the processing unit performs operations comprising: assigning, upon detection of a connector type of an audio connector of an audio device communicatively linked to the device through the connection port, a data line to or from the audio device to a pin utilized for a Tip, Ring, Ring and Sleeve (TRRS) line connection in accordance with the connector type.
(Tip, Ring, Ring and Sleeve) line connection.

Claim 12.( Presently Amended) The device of claim 1, wherein the operations further comprise overriding a default TTRS (Tip, Ring, Ring and Sleeve)  pin setting to establish the data line.

Allowable Subject Matter
In view of further search and amended claims, claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance of   claims 1-13:
Claims 1-13 are allowed in view of Applicant's TD and accompanying remarks filed on 03/19/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654